Citation Nr: 1536025	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-14 580	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, characterized as bilateral knee replacements. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1954 to October 1957 and from March 1959 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The VA RO in St. Petersburg, Florida now has jurisdiction of the Veteran's file.  

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.   

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his bilateral knee replacements are related to his military service, to include his documented parachute jumps therein.  


CONCLUSION OF LAW

The criteria for service connection for bilateral knee replacements are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for bilateral knee replacements herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Vetean's essential assertion in this case, to include in sworn testimony to the undersigned at the July 2015 hearing, is that he developed a bilateral knee disorder, which ultimately necessitated bilateral knee replacements, due to parachute landings during active duty.  

The Veteran's DD Form 214s document receipt of the Parachutist Badge, and his service treatment reports (STRs) reflect treatment for knee pain in February 1964 and December 1967.  An October 1960 STR reflects treatment for foot pain, specifically stated therein to have been the result of parachute jumps. 

Supporting the Veteran's claim is the following April 2010 statement from his private physician, Dr. Connors:

I think there is a strong possibility that if he had been in the military and he was jumping out of airplanes and doing those hard landings that [this was] the major contributing cause to his eventual need for knee replacements and advanced osteoarthritis.  I think that is quite possible.

Negative evidence weighing against the claim is an opinion following a June 2010 VA examination, documented to have been based on a review of the claims file, in which the examiner found that it was less likely as not that the Veteran's knee replacements were the result of service.  The examiner, who specifically noted that she had reviewed the April 2010 private physician's statement, included as her rationale the lack of any record of any parachute jumps resulting in an injury due to a hard landing. 

A point of fact, the STRs do reflect treatment for foot pain after a parachute jump,  and the Veteran testified to the undersigned, under oath, that the in-service parachute jumps included some that resulted in "hard" landings.  There is no reason to question the credibility of this testimony, particularly given the official service department documentation of in-service parachute jumps.  Moreover, and as indicated previously, the Veteran's STRs document treatment for knee pain.  

Regarding the opinions offered in this case, and notwithstanding the critique of the VA examiner by the Veteran, both were offered by medical professionals, reflect consideration of the Veteran's relevant military and medical history, and included a rationale for the opinion.  As such, they are both probative evidence as to whether the Veteran's bilateral knee replacements are related to his military service.  Consequently, the evidence is in relative equipoise on such question.  Therefore, and in light of the credible testimony offered by the Veteran, the Board resolves all doubt in favor of the Veteran and finds that service connection for bilateral knee replacements is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

ORDER

Service connection for bilateral knee replacements is granted.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


